United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3889
                        ___________________________

                                Deon Eli Anderson

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                           Department of the Air Force

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                             Submitted: May 30, 2017
                               Filed: June 2, 2017
                                  [Unpublished]
                                 ____________

Before WOLLMAN, BOWMAN, and RILEY, Circuit Judges.
                       ____________

PER CURIAM.

     Deon Eli Anderson appeals the district court’s1 adverse grant of summary
judgment in his action under the Administrative Procedure Act (APA), in which he

      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
challenged a term of debarment from entering into federal government contracts. He
argued that the length of the term of debarment imposed by the Department of the Air
Force violated federal law. We agree with the district court that there is no basis for
concluding that the length of the term was not in accordance with the law or was
arbitrary, capricious, or an abuse of discretion. See Rohr v. Reliance Bank, 826 F.3d
1046, 1052 (8th Cir. 2016) (reviewing de novo grant of summary judgment); Bettor
Racing, Inc. v. Nat’l Indian Gaming Comm’n, 812 F.3d 648, 651 (8th Cir. 2016) (de
novo review of district court’s decision on whether agency action violated APA). We
deny Anderson’s pending motion to supplement the record. The judgment is
affirmed. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-